Citation Nr: 1816193	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-28 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss of the left ear.

2.  Entitlement to a disability rating in excess of 30 percent for a left knee disability prior to March 19, 2014 and from July 1, 2014 and thereafter.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse.




ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to June 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

These matters were previously before the Board, and, in November 2016, the Board remanded this matter for further development.  Further development of the Veteran's claim for an increased disability rating for a left knee has been completed in substantial compliance with the Board's remand instructions.

The issue of entitlement to service connection for hearing loss of the left ear was originally characterized by the Board as entitlement to service connection for bilateral hearing loss.  After the matter was remanded by the Board, the Veteran was granted service connection for hearing loss of the right ear by rating action in December 2106, and no further action was taken thereafter regarding the Veteran's left ear.  As such, this constitutes a full grant of the benefit sought on appeal regarding his hearing loss in his right ear but not the hearing loss in his left, and the Board has recharacterized the issue accordingly.

The Board notes that the issue of entitlement to service connection for tinnitus was also previously before the Board, but the Veteran was subsequently granted service connection for tinnitus.  As such, this constitutes a full grant of the benefit sought on appeal regarding this issue, and it is no longer before the Board.  

The issue of entitlement to service connection for hearing loss of the left ear is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's left knee disability manifested chronic residuals consisting of severe painful motion prior to March 19, 2014, and the Veteran underwent a total knee revision on March 19, 2014; and, from March 20, 2015 and thereafter, the Veteran's left knee did not manifest chronic residuals, an extension limited to 30 degrees or more, ankylosis, or a tibular or fibular impairment. 


CONCLUSION OF LAW

The criteria for a disability rating of 60 percent have been met prior to March 19, 2014 and a 100 percent rating from March 19, 2014 to March 19, 2015 have been met, but the criteria for a rating in excess of 30 percent from March 20, 2015 and thereafter have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at a personal hearing before the Board, and a transcript of the hearing is of record.  The Veteran was also provided with several VA examinations, and neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  The Board notes that this matter was previously remanded in order to further develop the Veteran's claim.  Further development in substantial compliance with the Board's remand instructions has been completed.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Left Knee

At issue is whether the Veteran is entitled to an increased disability rating for a left knee disability.  The weight of the evidence indicates that the Veteran is entitled to a disability rating of 60 percent prior to March 19, 2014, a total disability rating from March 19, 2014 to March 19, 2015, and a disability rating of 30 percent thereafter.

The Veteran first filed for service connection in June 1992, and, in July 1992, the RO granted service connection for postoperative left knee injury and assigned a disability rating of 20 percent.  The Veteran underwent a left knee replacement, and, in November 2010, the RO assigned a total disability rating from September 1, 2010 to November 1, 2011 and a disability rating of 30 percent thereafter under Diagnostic Code 5055 for left knee derangement with post traumatic degenerative arthritis.  The Veteran filed an increased rating claim in December 2012, and, in November 2013, the RO denied the Veteran's increased rating claims.  The Veteran appealed.  During the pendency of the appeal, the Veteran was assigned a temporary total disability rating for a period of convalescence from March 19, 2014 to June 30, 2014 and a disability rating of 30 percent thereafter.

The Veteran's left knee disability was evaluated pursuant to Diagnostic Code 5055 (knee replacement).  A 100 percent rating is assigned for one year following the knee replacement.  Thereafter, the Veteran is assigned a minimum disability rating of 30 percent, and a disability rating of 60 percent is assigned with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Intermediate degrees of residual weakness, pain, or limitation of motion is rated by analogy to Diagnostic Codes 5256, 5261, and 5262.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

Diagnostic Codes 5256 (ankylosis or the knee) and 5262 (impairment of the tibia or fibula) are not raised by the record, because the examinations of record do not indicate that, and the Veteran has not otherwise claimed that, he has manifested ankylosis or a tibular or fibular impairment.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262.

Under Diagnostic Code 5261, a disability rating of 30 percent is assigned when a knee disability limits extension to 20 degrees, and a disability rating of 40 percent is assigned when a knee disability limits extension to 30 degrees.  A disability rating of 50 percent is assigned when a knee disability manifests in extension to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Finally, temporary total disability ratings for convalescence are assigned for the following: surgeries necessitating at least one month of convalescence; surgeries with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or necessity for house confinement or confinement to a wheel chair or crutches; or immobilization by cast without surgery of one major joint or more.  A total rating will normally only be assigned for a period no longer than three months, but extensions may be granted up to three months beyond the initial period.  Additional six month extension may be made with the approval of the Veterans Service Center Manager, but only for severe postoperative residuals or immobilization body casts.  The temporary total disability rating shall be effective the date of hospitalization.  38 C.F.R. § 4.30.  

The Veteran's treatment records indicate that the Veteran manifested knee symptoms throughout the period on appeal including: pain and limited range of motion.

The Veteran underwent a VA examination in October 2013.  The Veteran reported pain in his left knee.  The Veteran's extension was measured to zero degrees, and the examiner indicated that there was no objective evidence of painful motion.  The Veteran was able to perform three repetitions of range of motion testing without additional loss of range of motion.  Nevertheless, the examiner indicated that the Veteran's left knee manifested additional functional loss manifesting in less movement than normal and pain on movement, but the examiner indicated that the additional functional loss could not be reduced to a decrease in range of motion without resorting to mere speculation.  Muscle strength testing results indicated normal strength.

In a March 2014 statement, the Veteran indicated that he underwent knee surgery on March 19, 2014 and claimed that he would require a temporary total disability rating for a period of convalescence from March 20, 2014 to September 20, 2014.

Treatment records indicate that the Veteran underwent surgery of the left knee on March 19, 2014 and was discharged on March 21, 2014.  The Veteran's knee was immobilized, and the Veteran underwent a course of physical therapy in order to restore motion in his left knee.  By April 2014, the Veteran's extension had returned to zero degrees, and, by May 2014, the Veteran had completed his course of physical therapy; but the Veteran still walked with a limp.  VA treatment records indicate that the Veteran continued to manifest an extension to zero degrees thereafter.

In a July 2014 substantive appeal to the Board, the Veteran argued that he should have been granted a total disability rating until March 2015.  
The Veteran submitted a written statement in October 2014.  The Veteran claimed that he underwent a total knee surgery in September 2010, but that he continued to manifest knee symptoms thereafter.  The Veteran indicated that by February 2014 his knee was popping in and out of place several times a day, and that each time it was very painful and almost unbearable.  The Veteran stated that he subsequently underwent a knee revision on March 19, 2014 and that his doctors estimated that it would take six months (until approximately September 19, 2014) to fully recover.  The Veteran reported that upon returning to work he would have to participate in prolonged standing, stopping and repetitive motion.

The Veteran testified at a personal hearing in November 2015.  The Veteran indicated that he underwent knee surgery in March 2014, and that his doctor estimated that it would take six months to recover; but he completed physical therapy in three months.  The Veteran reported that his knee manifested pain, stiffness, swelling, limited motion, weakness, and giving way of varying severity depending on the weather, but the Veteran denied manifesting ankylosis.  The Veteran also stated he had a limp as well as difficulty walking up and down stairs.  See Transcript.

The Veteran underwent another VA examination in January 2017.  The Veteran reported that he could not crawl or do anything on his knees.  The Veteran's extension was measured to zero degrees.  The examiner indicated that there was evidence of pain with weight bearing, but that there was no additional functional loss of range of motion after three repetitions of range of motion testing.  Additionally, the examiner noted that pain, weakness, fatigability, and incoordination did not significantly limit functional ability with flare-ups.  Muscle strength testing results indicated normal strength.

The weight of the evidence indicates that the Veteran's left knee disability manifested severe pain warranting a disability rating of 60 percent prior to March 19, 2014.  Thereafter, the Veteran is entitled to a yearlong 100 percent disability rating corresponding to one year from his total knee revision on March 19, 2014.  Finally, the weight of the evidence indicates that the severity of the Veteran's left knee condition was alleviated to the extent possible by the March 2014 surgery warranting no more than the minimum disability rating of 30 percent thereafter.

The weight of the evidence indicates that the Veteran is entitled to a disability rating of 60 percent prior to March 19, 2014.  A disability rating of 60 percent is assigned for chronic residuals consisting of severe painful motion or weakness in his left knee.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  The Veteran has provided credible reports indicating that his left knee manifested severe painful motion prior to March 19, 2014.  Indeed, the Veteran's condition was so severe that he eventually undergo knee surgery to correct the problem.  The Board finds that this is sufficient to demonstrate that the Veteran's disability picture more closely approximated the criteria for a disability rating of 60 percent.

Generally in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Where, as in this case, a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Here, the Veteran has been in receipt of the maximum disability rating based on limitation of motion prior to March 19, 2014, and, as such, further DeLuca analysis is foreclosed. 

As previously noted, the Veteran underwent a total knee revision on March 19, 2014, and the Veteran was assigned a temporary total disability rating from March 19, 2014 to June 30, 2014.  The Veteran argued that he was entitled to a total disability rating from March 2014 to March 2015, because the rating criteria for Diagnostic Code 5055 indicates that a total disability rating is assigned for one year following the implantation of a prosthesis.  

The question then is whether a total knee revision constitutes implantation under Diagnostic Code 5055.  Unfortunately, medical references that the Board often relies on, such as Dorland's Illustrated Medical Dictionary and Medlineplus (available at www.medlineplus.gov) do not provide a convenient definition of a total knee revision.  The American Academy of Orthopedic Surgeons, however, has indicated that a total knee revision requires removing parts of or all of the prosthesis and implanting a new one, and the total knee revision can be an even more complex and debilitating than the original implantation (available at https://orthoinfo.aaos.
org/en/treatment/revision-total-knee-replacement/).  As such, a total knee revision appears to be, by definition, at the very least a partial if not a full knee replacement. Diagnostic Code 5055 does not unambiguously apply only to a total knee replacement, and Diagnostic Code 5055 can be assigned for partial knee replacements.  Hudgens v. McDonald, 823 F.3d 630 (2016).  Additionally, nothing in Diagnostic Code 5055 explicitly states that the Veteran is precluded from being assigned multiple yearlong total disability ratings under Diagnostic Code 5055 for multiple total or partial replacements of the same knee.  As such resolving all doubt in the Veteran's favor, the Veteran is entitled to a 100 percent disability rating for a left knee disability from the date of the total knee revision to one year thereafter.  

The Board notes that the Veteran has also argued that he is entitled to a total disability rating for a period of convalescence under 38 C.F.R. § 4.30.  The maximum period of a total disability rating is 12 months from the date of the surgery however, and, as discussed above, the Veteran is being assigned a total disability rating over that period of time for his left knee pursuant to Diagnostic Code 5055.  Therefore, 38 C.F.R. § 4.30 does not provide an adequate basis for an increased disability rating, and the argument is moot.

The weight of the evidence indicates that the Veteran is not entitled to a disability rating in excess of 30 percent after March 19, 2015.  In order to meet the criteria for a disability rating in excess of 30 percent, the Veteran must manifest an extension of 30 degrees or more; ankylosis; a tibular or fibular impairment; or chronic residuals consisting of severe painful motion or weakness in his left knee.  As previously noted, ankylosis and tibular and fibular impairments have not been raised by the record.  Additionally, the Veteran's extension was measured after March 2015, and the Veteran's extension was never measured to be in excess of 30 degrees after March 2015.

The Board notes that the Veteran has provided competent reports of pain and weakness after March 2015.  Nevertheless, this does not constitute painful residuals within the meaning of Diagnostic Code 5055.  The minimal compensable disability rating of 30 percent as well as the criteria for intermediate disability ratings (more than 30 percent less than 60 percent) under Diagnostic Codes 5256, 5261, and 5262 anticipate some pain and weakness of the knee.  See Deluca.  Additionally, the evidence of record including pertinent treatment and the Veteran's personal statements indicate that the Veteran's left knee began to manifest residuals so painful as to warrant a total knee revision, but that, after undergoing surgery and a period of recuperation lasting three to six months, the Veteran's knee symptoms were resolved to the extent currently practicable.  As such, the Veteran's symptomology more closely approximates the criteria for 30 percent rather than 60 percent.

As previously noted in evaluating disabilities of the musculoskeletal system however, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See DeLuca.  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  Even if range of motion was slightly limited by pain however, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.  

The weight of the evidence indicates the Veteran's left knee disability did not manifest functional impairment sufficient to warrant a disability rating in excess of 30 percent after March 2015.  The Board notes that the Veteran has provided lay reports of functional impairment including the inability to crawl or do anything on his knees as well as difficulty walking up stairs.  Nevertheless, a January 2017 examination indicated that there was no additional functional loss of range of motion after three repetitions of range of motion testing, and the examiner indicated that pain, weakness, fatigability, and incoordination did not significantly limit functional ability with flare-ups; and muscle strength testing results indicated normal strength.  As such, the any additional functional impairment did not warrant a disability rating in excess of 30 percent during the pendency of the appeal.

Here, the weight of the probative evidence of record indicates that the Veteran's disability rating increased in severity necessitating knee surgery and that thereafter the Veteran's knee disability resolved to the extent practicable.  As such, entitlement to a disability rating of 60 percent prior to March 19, 2014, a 100 percent disability rating from March 19, 2014 to March 19, 2015, and a disability rating of 30 percent thereafter.

Extraschedular

The Board has considered whether the issue of entitlement to an extraschedular rating has been raised by the record, the Board finds that it has not been raised by the record for the following reasons.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Neither the Veteran, nor his representative, have explicitly raised the issues of entitlement to an extraschedular rating.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  

TDIU

The Board has also considered whether the issue of entitlement to TDIU has been raised by the record.  The Board finds that it has not.  The evidence of record indicates that the Veteran had to go on leave from work in order to undergo surgery of his left knee, and that he returned to work several months later having undergone a period of recuperation.  The Veteran has already been assigned a total disability rating for this period of time, and the record does not otherwise suggest that the Veteran was out of work due to his previously service-connected disabilities.  Additionally although the Veteran's VA examinations indicate that the Veteran's left knee disability imposed physical limitations on the Veteran's ability to work, but the examinations of record do not demonstrate that the Veteran's left knee disability prevents his ability to secure and maintain substantially gainful employment.  The most recent VA examination report in January 2017 shows that the Veteran reported that he was employed.


ORDER

A disability rating of 60 percent but no higher prior to March 19, 2014 for a left knee disability is granted; subject to the laws and regulations governing the payment of monetary benefits.

A 100 percent rating from March 19, 2014 to March 19, 2015 for a left knee disability is granted; subject to the laws and regulations governing the payment of monetary benefits.

A disability rating in excess of 30 percent from March 20, 2015 for a left knee disability is denied.


REMAND

At issue is whether the Veteran is entitled to service connection for hearing loss of the left ear.  In November 2016, the Board remanded this matter for further development including in order readjudicate the claim, and, if the determination remained unfavorable, then the AOJ was instructed to issue a supplemental statement of the case.  The Board notes that the Veteran has been granted service connection for hearing loss of the right ear in a December 2016 rating decision, but, nevertheless, the Veteran's claim remains unfavorable; because he has not been granted service connection for hearing loss of the left ear.  A supplemental statement of the case has not been issued for this claim.  Therefore, this matter must be remanded in order to provide the Veteran with a supplemental statement of the case.
Accordingly, the case is REMANDED for the following action:

Readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


